Citation Nr: 1508407	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  10-18 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for stomach problems, to include gastritis and peptic ulcer disease.

2.  Entitlement to service connection for left leg radiculopathy with foot drop, claimed as a left ankle disability, to include as secondary to service-connected coronary artery disease and hypertension.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to September 1976.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions of February 2009 and March 2012 of the Denver, Colorado, Regional Office (RO) of the Department of Veterans Affairs (VA).  The February 2009 rating decision declined to reopen the Veteran's previously denied claim for entitlement to service connection for stomach problems and denied the claim for a TDIU.  The March 2012 decision denied the claim for service connection for a left ankle disability.  

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

For two separate reasons, the Veteran's claims must be remanded.  

First, with respect to the claim for service connection for stomach problems, the Veteran filed a claim to reopen in August 2008.  The RO declined to reopen this claim in a February 2009 rating decision.  In a letter that same month, the Veteran stated: "I disagree with the denial of the stomach problem."  He went on to explain that he had suffered from stomach problems since undergoing gallbladder surgery at a VA facility in Wyoming.  

The RO interpreted this letter as a claim for benefits under 38 U.S.C.A. § 1151 for complications following a cholecystectomy.  It denied that claim in a May 2009 rating decision.  

While the RO was correct to recognize that the Veteran's February 2009 statement raised a new claim with a distinct theory of entitlement, the Board concludes that the Veteran's statement must be read as both a new claim as well as a valid notice of disagreement with the February 2009 rating decision.  Accordingly, the Board concludes that the issue of whether new and material evidence has been presented to reopen a claim for service connection for stomach problems is in appellate status.  

When there has been an adjudication by the RO and a timely notice of disagreement has been filed, a statement of the case addressing the issue must be furnished to the appellant.  Manlincon v. West, 12 Vet. App. 238 (1999).  As no statement of the case has been issued, this claim must be remanded before the Board may act on it.

With regard to the Veteran's claims for service connection for a left ankle disability and a TDIU, these claims must be remanded in order that he may be scheduled for a Travel Board hearing.  A brief history of these claims is instructive.  

First, the Veteran sought a TDIU in an August 2008 claim.  The RO denied this claim in a February 2009 rating decision.  In a February 2009 statement, the Veteran wrote "I wish to disagree with the denial of individual unemployability."  The Veteran subsequently submitted another claim for a TDIU in March 2009.  The RO-rather than issuing a statement of the case for the February 2009 notice of disagreement-issued a second rating decision denying the Veteran's claim in May 2009.  The Veteran thereafter filed a notice of disagreement, and the RO issued a statement of the case in April 2010.  On his April 2010 substantive appeal, the Veteran requested a hearing before a member of the Board at his local VA office.  

The Veteran sought service connection for a left ankle disability in a March 2011 claim; the RO denied this claim in a March 2012 rating decision.  Following a timely notice of disagreement, the RO issued a statement of the case in April 2014.  On his June 2014 substantive appeal, the Veteran requested a hearing before a member of the Board to be held in Washington, DC.  Accordingly, the claim was forwarded to the Board to allow for such a hearing.  In a February 2015 letter, however, the Veteran responded that he instead desired a hearing before a member of the Board at his local VA office.

From this history, the Board makes two observations.  First, in an effort to preserve the earliest possible effective date for the Veteran, the Board shall treat the February 2009 rating decision denying a TDIU as the decision on appeal, rather than the March 2009 claim and May 2009 rating decision.  

Second, the Veteran now has two claims before the Board, and for each, he has requested a Travel Board hearing.  These claims must be remanded in order that he may be afforded such a hearing.  

Accordingly, the case is REMANDED for the following actions:

1.  Provide a statement of the case to the appellant regarding the issue of whether new and material evidence has been presented to reopen a claim for service connection for stomach problems.  

2.  Schedule the Veteran for a Travel Board hearing for his left ankle and TDIU claims at the Denver RO in accordance with the docket number of his appeal.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




